Exhibit 10.12

 

CARVE-OUT GUARANTY

 

THIS CARVE-OUT GUARANTY (this “Guaranty”) dated as of January 27, 2005, is made
by COMSTOCK HOMEBUILDING COMPANIES, INC., a Delaware corporation (“Guarantor”),
in favor of CORUS BANK, N.A. (“Lender”).

 

R E C I T A L S:

 

A.                                   COMSTOCK PENDERBROOK, L.C., a Virginia
limited liability company (“Borrower”), and Lender have entered into a loan in
the maximum principal sum of $67,000,000 (the “Loan”) pursuant to a loan
agreement of even date herewith (the “Loan Agreement”) and certain other
documents.

 

B.                                     In connection with the Loan, Borrower has
executed and delivered to Lender a promissory note, dated the date hereof (said
note, together with any extensions thereof or modifications or amendments
thereto and any notes issued in substitution or exchange therefor, being
hereinafter referred to collectively as the “Note”).

 

C.                                     To secure the payment of the obligations
and liabilities of Borrower to Lender under the Loan Agreement and the Note,
Borrower has executed and delivered to Lender a deed of trust and certain other
documents and instruments evidencing and securing the Loan, including but not
limited to a Deed of Trust with Absolute Assignment of Leases and Rents,
Security Agreement and Fixture Filing for the Loan, dated as of the date hereof
(the “Deed of Trust”), which is a lien on the Property.

 

D.                                    Lender has required, as a condition
precedent to making the Loan, that Guarantor execute and deliver this Guaranty.

 

E.                                      Guarantor has a financial interest in
Borrower and it will be to the direct financial interest and benefit of
Guarantor to assist Borrower to obtain the Loan from Lender.

 

F.                                      Guarantor hereby acknowledges that this
Guaranty is required by Lender as a condition precedent and inducement to Lender
to make the Loan.

 

NOW, THEREFORE, FOR VALUE RECEIVED, in consideration of the foregoing Recitals,
each of which is an integral part hereof and this Guaranty shall be construed in
light thereof, and in consideration of Lender making the Loan to Borrower and
for other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, Guarantor agrees as follows:

 


1.                                       DEFINITIONS.

 


(A)                                  EXCEPT AS OTHERWISE SET FORTH HEREIN, ALL
CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED
TO SUCH TERMS IN THE DEED OF TRUST OR, IF NOT

 

--------------------------------------------------------------------------------


 

defined therein, in the Loan Agreement, which definitions are incorporated
herein by reference as if fully set forth herein.


 


(B)                                 AS USED HEREIN, THE TERM “LOAN PARTY” SHALL
MEAN ANY ONE OR MORE OF BORROWER, GUARANTOR AND ANY OTHER PERSON WHICH IS A
PARTY TO THIS GUARANTY,  THE COMPLETION GUARANTY, THE ENVIRONMENTAL INDEMNITY
AGREEMENT OR THE LOAN DOCUMENTS, OTHER THAN LENDER.


 


(C)                                  ALL REFERENCES IN THIS GUARANTY, THE
COMPLETION GUARANTY, THE ENVIRONMENTAL INDEMNITY AGREEMENT AND EVERY OTHER LOAN
DOCUMENT TO THE LOAN AGREEMENT, THE NOTE, THE DEED OF TRUST, THE COMPLETION
GUARANTY, THE ENVIRONMENTAL INDEMNITY AGREEMENT AND EACH AND EVERY OTHER LOAN
DOCUMENT SHALL MEAN THE LOAN AGREEMENT, THE NOTE, THE DEED OF TRUST, THE
COMPLETION GUARANTY, THE ENVIRONMENTAL INDEMNITY AGREEMENT AND EACH AND EVERY
OTHER LOAN DOCUMENT AND ALL MODIFICATIONS, AMENDMENTS, SUPPLEMENTS, EXTENSIONS,
REPLACEMENTS OR RESTATEMENTS THEREOF OR THERETO.


 


2.                                       GUARANTY.


 


(A)                                  GUARANTOR ABSOLUTELY, UNCONDITIONALLY AND
IRREVOCABLY GUARANTEES, AS A PRINCIPAL OBLIGOR AND NOT AS A SURETY, TO LENDER
ANY LOSS (INCLUDING PRINCIPAL), COST, DAMAGE OR EXPENSE SUFFERED BY LENDER DUE
TO:


 


(I)                                     FRAUD OF BORROWER OR GUARANTOR;


 


(II)                                  THE WILLFUL MISCONDUCT OF BORROWER OR
GUARANTOR AND/OR MATERIAL MISREPRESENTATIONS BY BORROWER OR GUARANTOR IN
CONNECTION WITH THE LOAN;


 


(III)                               THE COMMISSION OF INTENTIONAL WASTE WITH
REGARD TO THE PROPERTY;


 


(IV)                              THE INTENTIONAL MISCONDUCT OF BORROWER OR
GUARANTOR CAUSING THE CANCELLATION OF ANY INSURANCE REQUIRED UNDER THE LOAN
AGREEMENT OR ANY OTHER LOAN DOCUMENT;


 


(V)                                 THE FAILURE OF BORROWER OR GUARANTOR AFTER
THE OCCURRENCE OF AN EVENT OF DEFAULT TO APPLY ANY INCOME GENERATED BY THE
PROPERTY (INCLUDING, BUT NOT LIMITED TO, RENTAL RECEIPTS AND/OR SECURITY
DEPOSITS) TO ANY EXPENSES OF THE PROPERTY AND/OR PAYMENTS OF THE SECURED
OBLIGATIONS DUE TO LENDER, OR TO DELIVER SUCH INCOME TO LENDER UPON DEMAND;


 


(VI)                              THE TRANSFER OR CONVEYANCE OF THE PROPERTY OR
ANY MATERIAL PORTION THEREOF IN VIOLATION OF THE PROVISIONS OF THE DEED OF
TRUST, THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT;


 


(VII)                           BORROWER’S FAILURE TO CONSTRUCT, OPERATE OR
MARKET THE PROPERTY OR UTILIZE THE LOAN PROCEEDS IN ACCORDANCE WITH THE LOAN
AGREEMENT IN ANY MATERIAL WAY; OR

 

--------------------------------------------------------------------------------


 


(VIII)                        BORROWER’S ACCEPTANCE OF RENTAL PAYMENTS, IF ANY,
MORE THAN THIRTY (30) DAYS IN ADVANCE OF THE DUE DATE.


 


(B)                                 GUARANTOR ABSOLUTELY, UNCONDITIONALLY AND
IRREVOCABLY GUARANTEES, AS A PRINCIPAL OBLIGOR AND NOT AS A SURETY, TO LENDER
ANY LOSS (INCLUDING PRINCIPAL), COST, DAMAGE OR EXPENSE SUFFERED BY LENDER UPON
THE OCCURRENCE OF ANY OF THE FOLLOWING, WHETHER OR NOT THE LOSS, COST, DAMAGE OR
EXPENSE SUFFERED BY LENDER IS CAUSED BY ANY OF THE FOLLOWING:


 


(I)                                     IF BORROWER, GUARANTOR OR ANY OTHER
PERSON NOW OR HEREAFTER LIABLE FOR THE LOAN FILES A VOLUNTARY BANKRUPTCY
PETITION UNDER ANY SECTION OR CHAPTER OF THE BANKRUPTCY CODE OR ANY SIMILAR LAW
OR REGULATION OR IS A PARTY TO A COLLUSIVE INVOLUNTARY BANKRUPTCY PETITION OR
ANY RECEIVERSHIP PROCEEDINGS, IN WHICH BORROWER, GUARANTOR OR ANY OTHER PERSON
NOW OR HEREAFTER LIABLE FOR THE LOAN IS THE DEBTOR, OR THE MAKING OF AN
ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS BY BORROWER, GUARANTOR OR ANY OTHER
PERSON NOW OR HEREAFTER LIABLE FOR THE LOAN OR THE FILING OF A CASE OR
PROCEEDING BY BORROWER FOR ITS DISSOLUTION OR LIQUIDATION;


 


(II)                                  IF BORROWER, GUARANTOR OR ANY OTHER PERSON
NOW OR HEREAFTER LIABLE FOR THE LOAN BECOMES A PARTY TO ANY CASE, ACTION, SUIT
OR PROCEEDING WHICH SUSPENDS, REDUCES, IMPEDES, OR IMPAIRS LENDER’S RIGHT OF
RECOURSE TO THE PROPERTY OR ANY PART THEREOF, PROVIDED HOWEVER, THAT: (1) THE
BRINGING OF A GOOD FAITH COUNTERCLAIM WHICH IF NOT RAISED IN AN ENFORCEMENT
ACTION WOULD BE BARRED, AND WHICH DOES NOT SEEK TO ENJOIN THE ENFORCEMENT ACTION
OF LENDER; OR (2) THE GOOD FAITH DENIAL OF FACTS ALLEGED BY LENDER IN AN
ENFORCEMENT ACTION, SHALL NOT GIVE RISE TO LIABILITY UNDER THIS SUBSECTION (II);
OR


 


(III)                               IF BORROWER OR GUARANTOR ENGAGES IN ANY
INTENTIONAL ACT, OMISSION, OR MISREPRESENTATION, WHICH HAS THE EFFECT OF
SUSPENDING, DELAYING, REDUCING, IMPEDING, OR IMPAIRING LENDER’S RIGHT OF
RECOURSE TO THE PROPERTY OR ANY PART THEREOF.


 

Payments made pursuant to this Guaranty shall be made regardless of any defense,
right of set-off or claims which Borrower, Guarantor or any other Loan Party may
have against Lender.  Lender may apply any and all such payments to the Secured
Obligations in any order of priority as Lender shall, in its sole discretion,
determine.

 


3.                                       IRREVOCABLE GUARANTY.


 


(A)                                  THIS IS AN ABSOLUTE, IRREVOCABLE, PRESENT
AND CONTINUING GUARANTY OF PAYMENT AND NOT OF COLLECTION.


 


(B)                                 THE OBLIGATIONS OF GUARANTOR HEREUNDER ARE
INDEPENDENT OF AND IN ADDITION TO THE OBLIGATIONS OF BORROWER AND ANY OTHER LOAN
PARTY UNDER THE COMPLETION GUARANTY, THE ENVIRONMENTAL INDEMNITY AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND A SEPARATE ACTION OR ACTIONS MAY BE BROUGHT OR
PROSECUTED AGAINST GUARANTOR, WHETHER ANY ACTION IS BROUGHT AGAINST

 

--------------------------------------------------------------------------------


 

Borrower or any other Loan Party or whether Borrower or any other Loan Party is
joined in any action or actions.  In any action to enforce this Guaranty,
Lender, at its election, may proceed against Guarantor, with or without:  (i)
joining Borrower or any other Loan Party in any such action; (ii) commencing any
action against or obtaining any judgment against Borrower or any other Loan
Party; or (iii) commencing any proceeding to enforce the Note or the Loan
Agreement or to realize upon all or any part of the Property; provided, however,
nothing herein contained shall preclude Lender from suing on the Note and the
Loan Agreement or foreclosing the Loan Documents or from exercising any other
rights, remedies or power under the Completion Guaranty, the Environmental
Indemnity Agreement or any Loan Document, and if such foreclosure or other
rights, powers or remedies are availed of, only the net proceeds therefrom,
after deduction of all charges and expenses of every kind and nature whatsoever,
shall be applied in reduction of the Secured Obligations.  Lender shall not be
required to institute or prosecute proceedings to recover any deficiency as a
condition of any payment hereunder or enforcement hereof.  Nevertheless, in the
event Lender elects to pursue its remedies under any one or more of the other
Loan Documents and any disposition of the Property or any part thereof results
in a deficiency, Guarantor hereby further promises and agrees to immediately pay
to Lender the amount of such deficiency.  At any sale of the Property, whether
by foreclosure or otherwise, Lender may, at its discretion, purchase all or any
part of such the Property, offered for sale for its own account, and may apply
against the amount bid therefor the unpaid balance or any part thereof to the
Secured Obligations.


 


(C)                                  THE OBLIGATIONS AND LIABILITIES OF
GUARANTOR HEREUNDER SHALL NOT BE DIMINISHED OR OFFSET BY ANY PAYMENT BY
GUARANTOR UNDER ANY OTHER AGREEMENT, DOCUMENT, OR INSTRUMENT ENTERED INTO BY
GUARANTOR IN FAVOR OF LENDER.


 


4.                                       RETURN OF PAYMENTS.  GUARANTOR AGREES
THAT, IF AT ANY TIME ALL OR ANY PART OF THE PAYMENTS THERETOFORE APPLIED BY
LENDER TO ANY OF THE SECURED OBLIGATIONS IS RESCINDED OR RETURNED BY LENDER OR
LENDER IS REQUIRED TO PAY ANY AMOUNT THEREOF TO ANY OTHER PERSON FOR ANY REASON
WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THE INSOLVENCY, BANKRUPTCY,
LIQUIDATION OR REORGANIZATION OF ANY PARTY OR THE DETERMINATION THAT SUCH
PAYMENT IS HELD TO CONSTITUTE A PREFERENCE UNDER THE BANKRUPTCY LAWS):  (I) SUCH
SECURED OBLIGATIONS SHALL, FOR THE PURPOSES OF THIS GUARANTY, BE DEEMED TO HAVE
CONTINUED IN EXISTENCE TO THE EXTENT OF SUCH PAYMENT, NOTWITHSTANDING SUCH
APPLICATION BY LENDER, AND THIS GUARANTY SHALL CONTINUE TO BE EFFECTIVE OR BE
REINSTATED, AS THE CASE MAY BE, AS TO SUCH SECURED OBLIGATIONS, ALL AS THOUGH
SUCH APPLICATION BY LENDER HAD NOT BEEN MADE AND GUARANTOR AGREES TO PAY SUCH
AMOUNT TO LENDER UPON DEMAND; AND (II) ANY SECURITY INTEREST GRANTED BY
GUARANTOR TO LENDER TO SECURE LENDER’S PERFORMANCE UNDER THIS GUARANTY SHALL BE
DEEMED TO BE REINSTATED NOTWITHSTANDING ANY RELEASE BY LENDER OF SUCH SECURITY
INTEREST OR PLEDGE.  GUARANTOR SHALL EXECUTE ANY DOCUMENT, INSTRUMENT OR
FINANCING STATEMENT NECESSARY OR DESIRABLE TO EFFECT THIS PROVISION.


 


5.                                       NO DISCHARGE.  GUARANTOR AGREES THAT
THE OBLIGATIONS, COVENANTS AND AGREEMENTS OF GUARANTOR UNDER THIS GUARANTY SHALL
NOT BE DISCHARGED, AFFECTED OR IMPAIRED BY:


 


(A)                                  THE RENEWAL OR EXTENSION OF TIME FOR THE
PAYMENT AND/OR PERFORMANCE OF THE OBLIGATIONS UNDER THE COMPLETION GUARANTY, THE
ENVIRONMENTAL INDEMNITY AGREEMENT OR ANY OF THE SECURED OBLIGATIONS UNDER ANY
OTHER LOAN DOCUMENT, WHETHER MADE OR PERFORMED WITH OR WITHOUT NOTICE TO OR THE
KNOWLEDGE OR CONSENT OF GUARANTOR;

 

--------------------------------------------------------------------------------


 


(B)                                 ANY MODIFICATION OR AMENDMENT OF THE LOAN
DOCUMENTS, WITH OR WITHOUT NOTICE TO OR THE KNOWLEDGE OR CONSENT OF GUARANTOR,
INCLUDING BUT NOT LIMITED TO ANY FURTHER OR FUTURE EXTENSIONS OF CREDIT WHICH
SHALL BECOME A PART OF THE SECURED OBLIGATIONS, ANY CHANGE OR MODIFICATION OF
THE INTEREST RATE, PAYMENT TERMS, MATURITY DATE OR ANY OTHER COVENANT OF ANY
AGREEMENT OF BORROWER OR ANY OTHER LOAN PARTY;


 


(C)                                  ANY TRANSFER, WAIVER, COMPROMISE,
SETTLEMENT, MODIFICATION, SURRENDER, OR RELEASE OF THE NOTE, THE LOAN AGREEMENT,
THE COMPLETION GUARANTY, THE ENVIRONMENTAL INDEMNITY AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS;


 


(D)                                 THE RELEASE OR AGREEMENT NOT TO SUE WITHOUT
RESERVATION OF RIGHTS OF BORROWER OR ANY OTHER LOAN PARTY;


 


(E)                                  THE EXISTENCE OF ANY DEFENSES TO
ENFORCEMENT OF THE NOTE, THE LOAN AGREEMENT, THE COMPLETION GUARANTY, THE
ENVIRONMENTAL INDEMNITY AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OTHER THAN
PAYMENT IN FULL OF ALL THE SECURED OBLIGATIONS;


 


(F)                                    ANY FAILURE, OMISSION, DELAY OR
INADEQUACY, WHETHER ENTIRE OR PARTIAL, OF LENDER TO EXERCISE ANY RIGHT, POWER OR
REMEDY REGARDING THE LOAN OR TO ENFORCE OR REALIZE UPON (OR TO MAKE GUARANTOR
PARTY TO THE ENFORCEMENT OR REALIZATION UPON) ANY OF LENDER’S SECURITY FOR THE
LOAN, INCLUDING, WITHOUT LIMITATION, THE PROPERTY;


 


(G)                                 THE EXISTENCE OF ANY SET-OFF, CLAIM,
REDUCTION, OR DIMINUTION OF THE SECURED OBLIGATIONS, OR ANY DEFENSE OF ANY KIND
OR NATURE, WHICH GUARANTOR MAY HAVE AGAINST BORROWER,  BORROWER’S MEMBERS OR ANY
OTHER LOAN PARTY OR WHICH BORROWER, GUARANTOR OR ANY OTHER LOAN PARTY HAS
AGAINST LENDER;


 


(H)                                 THE APPLICATION OF PAYMENTS RECEIVED FROM
ANY SOURCE TO THE PAYMENT OF ANY OBLIGATION OTHER THAN THE SECURED OBLIGATIONS,
EVEN THOUGH LENDER MIGHT LAWFULLY HAVE ELECTED TO APPLY SUCH PAYMENTS TO ANY
PART OR ALL OF THE SECURED OBLIGATIONS;


 


(I)                                     THE ADDITION OF ANY AND ALL OTHER
ENDORSERS, GUARANTORS, OBLIGORS AND OTHER PERSONS LIABLE FOR THE PAYMENT AND/OR
PERFORMANCE OF THE SECURED OBLIGATIONS, AND THE ACCEPTANCE OF ANY OTHER SECURITY
FOR THE PAYMENT AND/OR PERFORMANCE OF THE SECURED OBLIGATIONS;


 


(J)                                     THE POWER OR AUTHORITY OR LACK OF POWER
OR AUTHORITY OF BORROWER TO EXECUTE AND DELIVER THE NOTE OR THE LOAN AGREEMENT,
OR OF BORROWER OR ANY OTHER LOAN PARTY TO EXECUTE, ACKNOWLEDGE OR DELIVER ANY
ONE OR MORE OF THE LOAN DOCUMENTS;


 


(K)                                  THE VALIDITY OR INVALIDITY OF THE NOTE, THE
LOAN AGREEMENT, THE COMPLETION GUARANTY, THE ENVIRONMENTAL INDEMNITY AGREEMENT
OR THE OTHER LOAN DOCUMENTS;


 


(L)                                     THE EXISTENCE OR NON-EXISTENCE OF
BORROWER OR ANY OTHER LOAN PARTY AS A LEGAL ENTITY;


 


(M)                               THE TRANSFER BY BORROWER OR ANY OTHER LOAN
PARTY OF ALL, OR ANY PART OF, OR ANY INTEREST IN ALL OR ANY PART OF THE
PROPERTY;

 

--------------------------------------------------------------------------------


 


(N)                                 THE INSTITUTION BY OR AGAINST BORROWER,
BORROWER’S MEMBERS OR ANY OTHER LOAN PARTY OF BANKRUPTCY, REORGANIZATION,
READJUSTMENT, RECEIVERSHIP OR INSOLVENCY PROCEEDINGS OF ANY NATURE, OR THE
DISAFFIRMATION OF THE COMPLETION GUARANTY, THE ENVIRONMENTAL INDEMNITY AGREEMENT
OR ANY ONE OR MORE OF THE LOAN DOCUMENTS IN ANY SUCH PROCEEDINGS OR OTHERWISE;


 


(O)                                 ANY IRREGULARITY OR THE UNENFORCEABILITY (BY
REASON OF ANY GOVERNMENTAL AUTHORITY’S PURPORTING TO REDUCE OR AMEND OR
OTHERWISE AFFECT THE SECURED OBLIGATIONS), OR THE RELEASE OR DISCHARGE OF
BORROWER OR BORROWER’S MEMBERS IN ANY RECEIVERSHIP, BANKRUPTCY, WINDING-UP OR
OTHER CREDITOR PROCEEDINGS;


 


(P)                                 THE DETERMINATION BY A COURT OF COMPETENT
JURISDICTION THAT BORROWER OR ANY OTHER LOAN PARTY IS NOT REQUIRED TO PAY AND/OR
PERFORM THE SECURED OBLIGATIONS PURSUANT TO OPERATION OF LAW;


 


(Q)                                 THE ACCEPTANCE BY LENDER OF PAYMENT OF A
PART OF THE SECURED OBLIGATIONS, OR ANY FAILURE, NEGLECT OR OMISSION ON THE PART
OF LENDER TO REALIZE ON OR PROTECT ANY OF THE SECURED OBLIGATIONS OR ANY REAL
ESTATE, PERSONAL PROPERTY, OR MORTGAGE OR LIEN SECURITY GIVEN AS SECURITY
THEREFOR, OR TO EXERCISE ANY LIEN UPON, OR RIGHT OF APPROPRIATION OF, ANY
MONIES, CREDITS OR PROPERTY OF BORROWER TOWARD LIQUIDATION OF THE SECURED
OBLIGATIONS;


 


(R)                                    THE FAILURE BY LENDER OR ANYONE ACTING ON
BEHALF OF LENDER TO PERFECT OR MAINTAIN PERFECTION OF ANY LIEN OR SECURITY
INTEREST UPON ANY PART OF THE PROPERTY GIVEN AT ANY TIME TO SECURE REPAYMENT OF
THE SECURED OBLIGATIONS; OR


 


(S)                                  ANY RIGHT OR CLAIM WHATSOEVER WHICH
GUARANTOR MAY HAVE AGAINST BORROWER, BORROWER’S MEMBERS, ANY OTHER LOAN PARTY OR
LENDER OR THE SUCCESSORS OR ASSIGNS OF ANY OF THEM;


 

all whether or not Guarantor shall have had notice or knowledge of any act or
omission referred to in the foregoing clauses (a) through (s) of this Section.

 

Guarantor intends that Guarantor shall remain liable hereunder as a principal
obligor until the Secured Obligations shall have been indefeasibly paid in full
and all the Secured Obligations performed in accordance with the terms and
conditions of the Note and the other Loan Documents, notwithstanding any fact,
act, event or occurrence which might otherwise operate as a legal or equitable
discharge of a surety or guarantor.

 


6.                                       APPLICATION OF AMOUNTS RECEIVED.  ANY
AMOUNTS RECEIVED BY LENDER FROM WHATEVER SOURCE ON ACCOUNT OF THE SECURED
OBLIGATIONS MAY BE APPLIED BY LENDER TOWARD THE PAYMENT OF THE SECURED
OBLIGATIONS, AND IN SUCH ORDER OF APPLICATION, AS LENDER MAY FROM TIME TO TIME
ELECT, IN ACCORDANCE WITH THE PROVISIONS OF THE LOAN DOCUMENTS.


 


7.                                       WAIVER.


 


(A)                                  GUARANTOR EXPRESSLY WAIVES:


 


(I)                                     NOTICE OF THE ACCEPTANCE BY LENDER OF
THIS GUARANTY;

 

--------------------------------------------------------------------------------


 


(II)                                  NOTICE OF THE EXISTENCE, CREATION, PAYMENT
OR NONPAYMENT OF THE SECURED OBLIGATIONS OR ANY MODIFICATION, EXTENSION, OR
AMENDMENT THEREOF;


 


(III)                               PRESENTMENT, DEMAND, PROTEST, NOTICE OF
PROTEST, NOTICE OF PRESENTMENT, NOTICE OF DISHONOR, DEFAULT, NON-PAYMENT,
MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION, RENEWAL OF THE LOAN OR ANY
OBLIGATION UNDER THE LOAN DOCUMENTS, NOTICE OF MATURITY, RELEASE, COMPROMISE OR
SETTLEMENT OF ANY OR ALL COMMERCIAL PAPER, ACCOUNTS, CONTRACT RIGHTS, DOCUMENTS,
INSTRUMENTS, CHATTEL PAPER AND GUARANTEES AT ANY TIME HELD BY LENDER WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED IN THE LOAN DOCUMENTS, AND ALL OTHER
NOTICES WHATSOEVER;


 


(IV)                              ANY FAILURE BY LENDER TO INFORM GUARANTOR OF
ANY FACTS LENDER MAY NOW OR HEREAFTER KNOW ABOUT BORROWER, ANY OTHER LOAN PARTY,
THE PROPERTY, THE SECURED OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE
LOAN DOCUMENTS;


 


(V)                                 NOTICE OF ANY AND ALL CHANGES IN THE TERMS,
COVENANTS OR CONDITIONS OF THE NOTE OR OF THE OTHER LOAN DOCUMENTS, INCLUDING
EXTENSION AND RENEWAL;


 


(VI)                              ANY AND ALL SUBSTITUTIONS, EXCHANGES OR
RELEASES OF ALL OR ANY PART OF THE PROPERTY;


 


(VII)                           THE RELEASE OR AGREEMENT NOT TO SUE WITHOUT
RESERVATION OF RIGHTS OF ANYONE LIABLE IN ANY WAY FOR THE REPAYMENT OF THE
SECURED OBLIGATIONS;


 


(VIII)                        ALL RIGHTS TO NOTICE AND A HEARING PRIOR TO
LENDER’S TAKING POSSESSION OR CONTROL OF, OR TO LENDER’S REPLEVY, ATTACHMENT OR
LEVY UPON THE PROPERTY;


 


(IX)                                ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED
BY ANY COURT PRIOR TO ALLOWING LENDER TO EXERCISE ANY OF LENDER’S REMEDIES;


 


(X)                                   THE RELEASE OR AGREEMENT NOT TO SUE
WITHOUT RESERVATION OF RIGHTS OF ANYONE LIABLE IN ANY WAY FOR REPAYMENT OF THE
LOAN; AND


 


(XI)                                THE BENEFIT OF ALL VALUATION, APPRAISEMENT,
EXTENSION AND EXEMPTION LAWS;


 

it being understood and agreed that Lender has no duty to so inform and that
Guarantor is fully responsible for being and remaining informed by Borrower of
all circumstances bearing on the existence or creation of the risk of nonpayment
and/or nonperformance of the Secured Obligations.

 

--------------------------------------------------------------------------------


 


(B)                                 CREDIT MAY BE GRANTED OR CONTINUED FROM TIME
TO TIME BY LENDER TO BORROWER WITHOUT NOTICE TO OR AUTHORIZATION FROM GUARANTOR,
INCLUDING BUT NOT LIMITED TO MAKING ADDITIONAL LOANS OR OTHER FINANCIAL
ACCOMMODATIONS BY LENDER TO BORROWER OR ANY OTHER LOAN PARTY REGARDLESS OF THE
FINANCIAL OR OTHER CONDITION OF BORROWER, ANY OTHER LOAN PARTY OR THE PROPERTY
AND GUARANTOR AGREES THAT THE OBLIGATIONS, COVENANTS AND AGREEMENTS OF GUARANTOR
UNDER THIS GUARANTY SHALL NOT BE DISCHARGED, AFFECTED OR IMPAIRED THEREBY.


 


(C)                                  NO MODIFICATION OR WAIVER OF ANY OF THE
PROVISIONS OF THIS GUARANTY SHALL BE BINDING UPON LENDER OR GUARANTOR EXCEPT AS
EXPRESSLY SET FORTH IN A WRITING DULY SIGNED AND DELIVERED ON BEHALF OF LENDER.


 


(D)                                 GUARANTOR FURTHER AGREES THAT ANY
EXCULPATORY LANGUAGE PERTAINING TO BORROWER OR TO ANY OTHER LOAN PARTY CONTAINED
IN THE NOTE, THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL IN NO EVENT
APPLY TO THIS GUARANTY, AND WILL NOT PREVENT LENDER FROM PROCEEDING AGAINST
GUARANTOR TO ENFORCE THIS GUARANTY.


 


(E)                                  GUARANTOR HEREBY WAIVES THE BENEFIT OF ANY
LAW THAT WOULD OTHERWISE RESTRICT OR LIMIT LENDER IN THE EXERCISE OF ITS RIGHT,
WHICH IS HEREBY ACKNOWLEDGED, TO APPROPRIATE WITHOUT NOTICE AT ANY TIME
HEREAFTER ANY INDEBTEDNESS OR OBLIGATION MATURED OR UNMATURED OWING FROM LENDER
TO GUARANTOR.  LENDER MAY, FROM TIME TO TIME, WITHOUT DEMAND OR NOTICE OF ANY
KIND, APPROPRIATE AND APPLY TOWARD THE PAYMENT OF SUCH OF THE SECURED
OBLIGATIONS, AND IN SUCH ORDER OF APPLICATION, AS LENDER MAY, FROM TIME TO TIME,
ELECT ANY AND ALL SUCH BALANCES, CREDITS, DEPOSITS, ACCOUNTS, MONEYS, CASH
EQUIVALENTS AND OTHER ASSETS, OR IN THE NAME OF GUARANTOR, THEN OR THEREAFTER
WITH LENDER.  GUARANTOR HEREBY ASSIGNS AND TRANSFERS TO LENDER ANY AND ALL CASH,
NEGOTIABLE INSTRUMENTS, DOCUMENTS OF TITLE, CHATTEL PAPER, SECURITIES,
CERTIFICATES OF DEPOSIT, DEPOSIT ACCOUNTS, OTHER CASH EQUIVALENTS AND OTHER
ASSETS OF GUARANTOR, IN THE POSSESSION OR CONTROL OF LENDER FOR ANY PURPOSE.


 


(F)                                    GUARANTOR HEREBY WAIVES THE FILING OF A
CLAIM WITH A COURT IN THE EVENT OF RECEIVERSHIP OR BANKRUPTCY OF BORROWER AND
WAIVES EVERY DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH GUARANTOR
MAY NOW HAVE OR HEREAFTER MAY HAVE TO ANY ACTION BY LENDER IN ENFORCING THIS
GUARANTY, INCLUDING, WITHOUT LIMITATION, EVERY DEFENSE, COUNTERCLAIM OR SETOFF
WHICH GUARANTOR MAY NOW HAVE, OR HEREAFTER MAY HAVE, AGAINST BORROWER, ANY OTHER
LOAN PARTY OR ANY OTHER PARTY LIABLE TO LENDER IN ANY MANNER, OTHER THAN
MANDATORY COUNTERCLAIMS.  GUARANTOR RATIFIES AND CONFIRMS WHATEVER LENDER MAY DO
PURSUANT TO THE TERMS HEREOF AND WITH RESPECT TO ALL OR ANY PART OF THE PROPERTY
AND AGREES THAT LENDER SHALL NOT BE LIABLE FOR ANY ERROR IN JUDGMENT OR MISTAKES
OF FACT OR LAW; PROVIDED THAT NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT
LENDER’S LIABILITY FOR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  GUARANTOR HEREBY
AGREES THAT GUARANTOR MAY BE JOINED AS A PARTY DEFENDANT IN ANY LEGAL PROCEEDING
(INCLUDING, BUT NOT LIMITED TO, A FORECLOSURE PROCEEDING) INSTITUTED BY LENDER
AGAINST BORROWER OR ANY OTHER LOAN PARTY.


 


8.                                       ENFORCEMENT COSTS:  IF:

 


(A)                                  THIS GUARANTY, THE LOAN AGREEMENT, THE
NOTE, THE COMPLETION GUARANTY, THE ENVIRONMENTAL INDEMNITY AGREEMENT OR ANY
OTHER LOAN DOCUMENT IS PLACED IN THE HANDS OF AN ATTORNEY FOR COLLECTION OR
ENFORCEMENT OR IS COLLECTED OR ENFORCED THROUGH ANY LEGAL PROCEEDING;

 

--------------------------------------------------------------------------------


 


(B)                                 AN ATTORNEY IS RETAINED TO REPRESENT LENDER
IN ANY BANKRUPTCY, REORGANIZATION, RECEIVERSHIP, OR OTHER PROCEEDINGS AFFECTING
CREDITORS’ RIGHTS AND INVOLVING A CLAIM UNDER THIS GUARANTY, THE NOTE, THE
COMPLETION GUARANTY, THE ENVIRONMENTAL INDEMNITY AGREEMENT OR ANY LOAN DOCUMENT;


 


(C)                                  AN ATTORNEY IS RETAINED TO PROTECT OR
ENFORCE THE SECURITY INTEREST CREATED BY ANY ONE OR MORE OF THE LOAN DOCUMENTS;
OR


 


(D)                                 AN ATTORNEY IS RETAINED TO REPRESENT LENDER
IN ANY OTHER PROCEEDINGS WHATSOEVER IN CONNECTION WITH A DEFAULT BY GUARANTOR
UNDER THIS GUARANTY, OR A DEFAULT BY BORROWER OR ANY OTHER LOAN PARTY IN
CONNECTION WITH THE LOAN, ANY OF THE OTHER LOAN DOCUMENTS, THE COMPLETION
GUARANTY, THE ENVIRONMENTAL INDEMNITY AGREEMENT OR THE PROPERTY, OR TO PROTECT
OR PRESERVE ANY PROPERTY WHICH IS COLLATERAL FOR THE LOAN,


 

then Guarantor shall pay to Lender upon demand all reasonable attorneys’ fees,
costs and expenses, including without limitation, court costs, filing fees,
recording costs, expenses of foreclosure, title insurance premiums, minutes of
foreclosure and all other costs and expense incurred in connection therewith
(all of which are referred to herein as “Enforcement Costs”), in addition to all
other amounts due hereunder. Any Enforcement Costs, together with interest
thereon at the Interest Rate (as defined in the Note), shall be a part of the
Secured Obligations, secured by the Property, payable by Guarantor to Lender in
accordance with the provisions of this Guaranty and the Loan Documents.  Any
reference to attorney’s fees in this Guaranty, the Completion Guaranty, the
Environmental Indemnity Agreement or in any other Loan Document shall include
fees of any separate law firm or in-house counsel employed by Lender in
connection with the Loan.  Notwithstanding anything to the contrary contained
herein, fees of in-house counsel shall be charged at rates of medium to large
sized law firms in the City of Chicago, Illinois for attorneys of comparable
expertise and experience.

 


9.                                       TRANSFER OF SECURED OBLIGATIONS. 
NOTWITHSTANDING ANY ASSIGNMENT OR TRANSFER OF THE SECURED OBLIGATIONS OR ANY
INTEREST THEREIN, ALL PORTIONS OF SUCH SECURED OBLIGATIONS, INCLUDING THOSE
ASSIGNED OR TRANSFERRED, SHALL BE AND REMAIN SECURED OBLIGATIONS FOR THE
PURPOSES OF THIS GUARANTY, AND EACH AND EVERY IMMEDIATE AND SUCCESSIVE ASSIGNEE
OR TRANSFEREE OF SUCH SECURED OBLIGATIONS OR INTEREST SHALL, TO THE EXTENT OF
THE SECURED OBLIGATIONS OR INTERESTS ASSIGNED OR TRANSFERRED, BE ENTITLED TO THE
BENEFITS OF THIS GUARANTY TO THE SAME EXTENT AS IF SUCH ASSIGNEE OR TRANSFEREE
WERE LENDER; PROVIDED HOWEVER, THAT UNLESS THE ASSIGNOR OR TRANSFEROR SHALL
OTHERWISE CONSENT IN WRITING, THE ASSIGNOR OR TRANSFEROR SHALL HAVE AN
UNIMPAIRED RIGHT, PRIOR TO AND SUPERIOR TO THAT OF ITS ASSIGNEE OR TRANSFEREE,
TO ENFORCE THIS GUARANTY FOR ITS BENEFIT AS TO SUCH PORTIONS OF THE SECURED
OBLIGATIONS OR INTERESTS THEREIN NOT ASSIGNED OR TRANSFERRED.


 


10.                                 SUBORDINATION.  ANY INDEBTEDNESS OR OTHER
OBLIGATION OF BORROWER, NOW OR HEREAFTER HELD BY OR OWING TO GUARANTOR, IS
HEREBY SUBORDINATED TO THE PAYMENT AND PERFORMANCE IN FULL OF THE SECURED
OBLIGATIONS.  GUARANTOR HEREBY COVENANTS AND AGREES THAT IT WILL NOT ACCEPT
PAYMENT OF PRINCIPAL, INTEREST OR ANY OTHER AMOUNT OF ANY INDEBTEDNESS OR OTHER
OBLIGATION OF BORROWER TO GUARANTOR.  SUCH INDEBTEDNESS OR OBLIGATION OF
BORROWER TO GUARANTOR SHALL, AT THE OPTION OF LENDER, BE COLLECTED, ENFORCED AND
RECEIVED BY GUARANTOR AS TRUSTEE FOR LENDER, AND SHALL BE PAID OVER TO LENDER ON
ACCOUNT OF THE SECURED OBLIGATIONS, BUT WITHOUT IMPAIRING OR AFFECTING IN ANY
MANNER THE LIABILITY OF GUARANTOR UNDER THE OTHER PROVISIONS OF THIS GUARANTY.

 

--------------------------------------------------------------------------------


 

Nothing in this Section or elsewhere in this Guaranty shall be construed as
Lender’s authorization of or consent to the creation or existence of any such
indebtedness of Borrower to Guarantor.


 


11.                                 GOVERNING LAW; INTERPRETATION.


 


(A)                                  THIS GUARANTY HAS BEEN NEGOTIATED, EXECUTED
AND DELIVERED IN FAIRFAX COUNTY, VIRGINIA AND SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE COMMONWEALTH OF VIRGINIA, WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES OF THAT STATE.  IN ANY CONTROVERSY,
DISPUTE OR QUESTION ARISING HEREUNDER, UNDER THE COMPLETION GUARANTY, THE
ENVIRONMENTAL INDEMNITY AGREEMENT OR UNDER THE OTHER LOAN DOCUMENTS, GUARANTOR
CONSENTS TO THE EXERCISE OF JURISDICTION OVER ITS PERSON AND PROPERTY BY ANY
COURT OF COMPETENT JURISDICTION SITUATED IN THE COMMONWEALTH OF VIRGINIA
(WHETHER IT BE A COURT OF SUCH STATE, OR A COURT OF THE UNITED STATES OF AMERICA
SITUATED IN SUCH STATE), AND IN CONNECTION THEREWITH, AGREES TO SUBMIT TO AND BE
BOUND BY, THE JURISDICTION OF SUCH COURT UPON LENDER’S MAILING OF PROCESS BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE REPAID, TO
GUARANTOR AT ITS ADDRESS FOR RECEIPT OF NOTICES UNDER THIS GUARANTY.


 


(B)                                 THE HEADINGS OF SECTIONS AND PARAGRAPHS IN
THIS GUARANTY ARE FOR CONVENIENCE ONLY AND SHALL NOT BE CONSTRUED IN ANY WAY TO
LIMIT OR DEFINE THE CONTENT, SCOPE, OR INTENT OF THE PROVISIONS HEREOF.  AS USED
IN THIS GUARANTY, THE SINGULAR SHALL INCLUDE THE PLURAL, AND MASCULINE,
FEMININE, AND NEUTER PRONOUNS SHALL BE FULLY INTERCHANGEABLE, WHERE THE CONTEXT
SO REQUIRES.  IF ANY PROVISION OF THIS GUARANTY OR ANY PARAGRAPH, SENTENCE,
CLAUSE, PHRASE, OR WORD, OR THE APPLICATION THEREOF, IN ANY CIRCUMSTANCES, IS
ADJUDICATED BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, THE VALIDITY OF
THE REMAINDER OF THIS GUARANTY SHALL BE CONSTRUED AS IF SUCH INVALID PART WERE
NEVER INCLUDED HEREIN.


 


(C)                                  TIME IS OF THE ESSENCE OF THIS GUARANTY.


 


(D)                                 ALL PAYMENTS TO BE MADE HEREUNDER SHALL BE
MADE IN CURRENCY AND COIN OF THE UNITED STATES OF AMERICA WHICH IS LEGAL TENDER
FOR PUBLIC AND PRIVATE DEBTS AT THE TIME OF PAYMENT.


 


(E)                                  WHEREVER POSSIBLE EACH PROVISION OF THIS
GUARANTY SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS GUARANTY SHALL BE PROHIBITED BY OR
INVALID UNDER SUCH LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF
SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS GUARANTY.


 


(F)                                    IT IS AGREED THAT GUARANTOR’S LIABILITY
IS INDEPENDENT OF ANY OTHER GUARANTIES AT ANY TIME IN EFFECT WITH RESPECT TO ALL
OR ANY PART OF BORROWER’S INDEBTEDNESS TO LENDER, INCLUDING, BUT NOT LIMITED TO,
THE COMPLETION GUARANTY, AND THAT GUARANTOR’S LIABILITY HEREUNDER MAY BE
ENFORCED REGARDLESS OF THE EXISTENCE OF ANY SUCH OTHER GUARANTIES.


 


12.                                 SINGULAR AND PLURAL; JOINT AND SEVERAL
LIABILITY. IF THERE IS MORE THAN ONE BORROWER ENTITY, ALL REFERENCES TO BORROWER
HEREIN SHALL BE BORROWER OR ANY ONE OR MORE OF THEM.  ALL OBLIGATIONS AND
LIABILITIES OF GUARANTOR HEREUNDER ARE IN ADDITION TO, NOT IN LIEU OF AND ARE
INDEPENDENT OF:  (A) ALL OBLIGATIONS OF BORROWER UNDER ANY OTHER LOAN DOCUMENT,
INCLUDING THE

 

--------------------------------------------------------------------------------


 

Note and the Loan Agreement; and (b) any obligation of Guarantor under the
Completion Guaranty, the Environmental Indemnity Agreement or any other Loan
Document to which Guarantor is a party.  All obligations of Guarantor hereunder
shall be joint and several.


 


13.                                 ENTIRE AGREEMENT.  THIS GUARANTY, THE NOTE,
THE COMPLETION GUARANTY, THE ENVIRONMENTAL INDEMNITY AGREEMENT AND THE OTHER
LOAN DOCUMENTS CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR SUCH AGREEMENTS AND
UNDERSTANDINGS, BOTH WRITTEN AND ORAL.  THIS GUARANTY MAY NOT BE MODIFIED OR
AMENDED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY LENDER AND GUARANTOR.  IF THIS
GUARANTY IS EXECUTED IN SEVERAL COUNTERPARTS, EACH OF THOSE COUNTERPARTS SHALL
BE DEEMED AN ORIGINAL, AND ALL OF THEM TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT.


 


14.                                 PAYMENT AND PERFORMANCE OF SECURED
OBLIGATIONS. LENDER AGREES THAT THE OBLIGATIONS OF GUARANTOR UNDER THIS GUARANTY
SHALL TERMINATE, SUBJECT TO THE PROVISIONS OF SECTION 4 HEREOF, WHEN LENDER
SHALL HAVE RECEIVED INDEFEASIBLE PAYMENT IN FULL OF ALL THE SECURED OBLIGATIONS
AND ALL OTHER SUMS DUE AND OWING UNDER THIS GUARANTY AND ALL THE SECURED
OBLIGATIONS SHALL HAVE BEEN FULLY PERFORMED.


 


15.                                 SUCCESSORS AND ASSIGNS; MISCELLANEOUS.  THIS
GUARANTY SHALL INURE TO THE BENEFIT OF AND MAY BE ENFORCED BY LENDER AND ANY
SUBSEQUENT HOLDER OF THE NOTE, THE LOAN AGREEMENT, THE COMPLETION GUARANTY, THE
ENVIRONMENTAL INDEMNITY AGREEMENT OR THE OTHER LOAN DOCUMENTS, AND ALL OF THE
COVENANTS, AGREEMENTS AND OBLIGATIONS OF GUARANTOR HEREUNDER SHALL EXTEND TO AND
BE BINDING UPON AND ENFORCEABLE AGAINST GUARANTOR AND THE HEIRS, ADMINISTRATORS,
LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF GUARANTOR.  THIS GUARANTY AND
THE OBLIGATIONS HEREUNDER SHALL NOT BE DISCHARGED, AFFECTED, OR IMPAIRED, IN
WHOLE OR IN PART, UPON THE BANKRUPTCY, INSOLVENCY OR DEATH OF GUARANTOR.


 


16.                                 FURTHER ASSURANCES; REPRESENTATION BY
COUNSEL.


 


(A)                                  GUARANTOR FURTHER COVENANTS AND AGREES THAT
GUARANTOR SHALL AT ANY TIME AND FROM TIME TO TIME, UPON THE REASONABLE REQUEST
OF LENDER, TAKE, OR CAUSE TO BE TAKEN, ANY ACTION AND EXECUTE AND DELIVER ANY
FURTHER DOCUMENTS WHICH, IN THE REASONABLE OPINION OF LENDER, MAY BE NECESSARY,
REQUIRED OR DESIRABLE IN ORDER TO CARRY OUT THE INTENT AND PURPOSES OF THIS
GUARANTY.


 


(B)                                 GUARANTOR HEREBY REPRESENTS AND WARRANTS
THAT IT HAS CONSULTED AND CONFERRED WITH COMPETENT LEGAL COUNSEL OF ITS CHOICE
BEFORE EXECUTING THIS GUARANTY, THE COMPLETION GUARANTY, THE ENVIRONMENTAL
INDEMNITY AGREEMENT AND ALL OTHER LOAN DOCUMENTS.  GUARANTOR FURTHER REPRESENTS
AND WARRANTS THAT IT HAS READ AND UNDERSTOOD THE TERMS OF THIS GUARANTY AND
INTENDS TO BE BOUND HEREBY.  IN THE EVENT OF AN AMBIGUITY OR CONFLICT IN THE
TERMS HEREOF, THE RULE OF CONSTRUCTION REQUIRING RESOLUTION AGAINST THE DRAFTER
OF THE DOCUMENT SHALL NOT BE APPLIED.


 


17.                                 NOTICES.  ANY AND ALL NOTICES GIVEN IN
CONNECTION WITH THIS GUARANTY SHALL BE DEEMED ADEQUATELY GIVEN ONLY IF IN
WRITING AND ADDRESSED TO THE PARTY FOR WHOM SUCH NOTICES ARE INTENDED AT THE
ADDRESS SET FORTH BELOW.  ALL NOTICES SHALL BE DELIVERED IN ACCORDANCE WITH THE

 

--------------------------------------------------------------------------------


 

notice provisions of the Loan Agreement.  Any and all notices referred to in
this Guaranty, or which either party desires to give to the other, shall be
addressed as follows:


 

To Guarantor:

Comstock Homebuilding Companies, Inc.

 

11465 Sunset Hills Road, Suite 510

 

Reston, Virginia 20190

 

Attention: Christopher Clemente

 

Telecopy Number: (703) 760-1520

 

 

with a copy to:

Bankert & Associates, P.C.

 

3025 Hamaker Court

 

Suite 501

 

Fairfax, Virginia 22031

 

Attention: Joseph E. Bankert, Esq.

 

Telecopy Number: (703) 876-4628

 

 

To Lender:

Corus Bank, N.A.

 

3959 N. Lincoln Avenue

 

Chicago, IL 60613

 

Attn: David Krischke, Assistant Vice President

 

Telecopy Number: (773) 832-3553

 

 

with a copy to:

Corus Bank, N.A.

 

3959 N. Lincoln Avenue

 

Chicago, IL 60613

 

Attn: Joel Solomon, General Counsel

 

Telecopy Number: (773) 832-3536

 

 

with a copy to:

Sidley Austin Brown & Wood LLP

 

1501 K Street, N.W.

 

Washington, D.C. 20005

 

Attn: Andrea J. Cummings, Esq.

 

Telecopy Number: (202) 736-8711

 

Any party hereto may, by notice given hereunder, designate any further or
different addresses to which subsequent notices, certificates or other
communications shall be sent.

 


18.                                 ADDITIONAL REPRESENTATIONS AND WARRANTIES. 
IN ADDITION TO AND INDEPENDENT OF ANY OTHER OBLIGATION OR LIABILITY UNDER THIS
GUARANTY, GUARANTOR HEREBY REPRESENTS AND WARRANTS TO LENDER AS FOLLOWS:


 


(A)                                  EXECUTION AND BINDING EFFECT.  THIS
GUARANTY, THE COMPLETION GUARANTY, THE ENVIRONMENTAL INDEMNITY AGREEMENT AND
EACH OTHER LOAN DOCUMENT TO WHICH GUARANTOR IS A PARTY AND WHICH IS EXECUTED AND
DELIVERED OR REQUIRED TO BE EXECUTED AND DELIVERED ON OR BEFORE THE DATE OF
WHICH THIS REPRESENTATION AND WARRANTY IS MADE, OR DEEMED MADE, HAS BEEN DULY
AND

 

--------------------------------------------------------------------------------


 

validly executed and delivered by Guarantor.  This Guaranty, the Completion
Guaranty, the Environmental Indemnity Agreement and each such other Loan
Document constitutes, and the Completion Guaranty, the Environmental Indemnity
Agreement and each other Loan Document when executed and delivered by Guarantor
will constitute, the legal, valid and binding obligations of Guarantor, jointly
and severally, enforceable against Guarantor in accordance with its terms,
subject to bankruptcy, insolvency and other laws affecting creditor’s rights
generally.  This Guaranty shall continue to be effective with respect to any
guaranteed obligations arising or created after any attempted revocation by
Guarantor and after Guarantor’s death, in which event this Guaranty shall be
binding upon Guarantor’s estate and Guarantor’s legal representatives and heirs.


 


(B)                                 VIOLATION OF AGREEMENTS.  TO THE BEST OF
GUARANTOR’S KNOWLEDGE, NEITHER THE EXECUTION AND DELIVERY OF THIS GUARANTY, NOR
CONSUMMATION OF THE TRANSACTIONS HEREIN OR THEREIN CONTEMPLATED, NOR PERFORMANCE
OF OR COMPLIANCE WITH THE TERMS AND CONDITIONS HEREOF OR THEREOF, DOES OR WILL
AT ANY TIME DURING THE TERM HEREOF:


 


(I)                                     VIOLATES OR CONFLICTS WITH ANY LAWS, OR


 


(II)                                  VIOLATES, CONFLICTS WITH OR WILL RESULT IN
A BREACH OF ANY TERM OR CONDITION OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT
IN (OR GIVE RISE TO ANY RIGHT, CONTINGENT OR OTHERWISE, OF ANY PERSON TO CAUSE)
ANY TERMINATION, CANCELLATION, PREPAYMENT OR ACCELERATION OF PERFORMANCE OF, OR
RESULT IN THE CREATION OR IMPOSITION OF (OR GIVE RISE TO ANY OBLIGATION,
CONTINGENT OR OTHERWISE, TO CREATE OR IMPOSE) ANY LIEN UPON ANY PROPERTY OF
GUARANTOR (EXCEPT FOR ANY LIEN IN FAVOR OF LENDER SECURING THE SECURED
OBLIGATIONS) PURSUANT TO, OR OTHERWISE RESULT IN (OR GIVE RISE TO ANY RIGHT,
CONTINGENT OR OTHERWISE, OF ANY PERSON TO CAUSE) ANY CHANGE IN ANY RIGHT, POWER,
PRIVILEGE, DUTY OR OBLIGATION OF GUARANTOR UNDER OR IN CONNECTION WITH:


 

(A)                              ANY AGREEMENT OR INSTRUMENT CREATING,
EVIDENCING OR SECURING ANY INDEBTEDNESS OR GUARANTY EQUIVALENT TO WHICH
GUARANTOR IS A PARTY OR BY WHICH IT OR ANY OF THEIR PROPERTIES (NOW OWNED OR
HEREAFTER ACQUIRED) MAY BE SUBJECT OR BOUND, OR

 

(B)                                ANY OTHER AGREEMENT OR INSTRUMENT OR
ARRANGEMENT TO WHICH GUARANTOR IS A PARTY OR BY WHICH IT OR ANY OF ITS
PROPERTIES (NOW OWNED OR HEREAFTER ACQUIRED) MAY BE SUBJECT OR BOUND.

 


(C)                                  GOVERNMENT APPROVALS AND FILINGS.  TO THE
BEST OF GUARANTOR’S KNOWLEDGE, NO APPROVAL, ORDER, CONSENT, AUTHORIZATION,
CERTIFICATE, LICENSE, PERMIT OR VALIDATION OF, OR EXEMPTION OR OTHER ACTION BY,
OR FILING, RECORDING OR REGISTRATION WITH, OR NOTICE TO, ANY GOVERNMENTAL
AUTHORITY (COLLECTIVELY, “GOVERNMENTAL ACTION”) IS OR WILL BE NECESSARY IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS GUARANTY, THE COMPLETION
GUARANTY, THE

 

--------------------------------------------------------------------------------


 

Environmental Indemnity Agreement or any other Loan Document to which Guarantor
is a party, the consummation of the transactions herein or therein contemplated,
the performance of or compliance with the terms and conditions hereof or
thereof, or to ensure the legality, validity, binding effect, enforceability or
admissibility in evidence hereof or thereof.


 


(D)                                 VIOLATION OF LAWS.  TO THE BEST OF
GUARANTOR’S KNOWLEDGE, GUARANTOR IS NOT IN VIOLATION OF ANY APPLICABLE STATUTE,
REGULATION OR ORDINANCE OF THE UNITED STATES OF AMERICA, OF ANY STATE, CITY,
TOWN, MUNICIPALITY, COUNTY OR OF ANY OTHER JURISDICTION, OR OF ANY AGENCY
THEREOF (INCLUDING, BUT NOT LIMITED TO ANY HAZARDOUS MATERIALS LAWS (AS DEFINED
IN THE ENVIRONMENTAL INDEMNITY AGREEMENT)).


 


(E)                                  SOLVENCY.  GUARANTOR: (I) IS NOW AND AT ALL
TIMES DURING THE TERM HEREOF SHALL BE GENERALLY PAYING ITS DEBTS AS THEY MATURE;
(II) NOW OWNS, AND AT ALL TIMES DURING THE TERM HEREOF SHALL OWN, PROPERTY
WHICH, AT A FAIR VALUATION, IS GREATER THAN THE SUM OF ITS DEBTS, AND (III) NOW
HAS AND AT ALL TIMES DURING THE TERM HEREOF SHALL HAVE CAPITAL SUFFICIENT TO
CARRY ON ITS BUSINESS AND PERSONAL AFFAIRS AND ANY SUCH AFFAIRS IN WHICH IT IS
ABOUT TO ENGAGE.


 


(F)                                    PROCEEDING.  THERE IS NO CONDITION, EVENT
OR CIRCUMSTANCE EXISTING, OR ANY LITIGATION, ARBITRATION, GOVERNMENTAL OR
ADMINISTRATIVE PROCEEDINGS, ACTIONS, EXAMINATIONS, CLAIMS OR DEMANDS PENDING
NOR, TO GUARANTOR’S KNOWLEDGE, THREATENED AFFECTING GUARANTOR WHICH ARE LIKELY
TO RESULT IN A MATERIAL ADVERSE EFFECT, AND GUARANTOR KNOWS OF NO BASIS
THEREFOR.


 


(G)                                 TAX RETURNS.


 


(I)                                     ALL TAX AND INFORMATIONAL RETURNS
REQUIRED TO BE FILED BY OR ON BEHALF OF GUARANTOR HAVE BEEN PROPERLY PREPARED,
EXECUTED AND FILED.  ALL TAXES, ASSESSMENTS, FEES AND OTHER CHARGES UPON
GUARANTOR, OR UPON ANY OF ITS PROPERTIES OR INCOMES, WHICH ARE DUE AND PAYABLE
HAVE BEEN PAID OTHER THAN THOSE NOT YET DELINQUENT AND PAYABLE WITHOUT PREMIUM
OR PENALTY, AND EXCEPT FOR THOSE BEING DILIGENTLY CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS, AND IN EACH CASE ADEQUATE FUNDS AND PROVISIONS FOR SUCH
TAXES HAVE BEEN MADE BY GUARANTOR.


 


(II)                                  GUARANTOR DOES NOT KNOW OF ANY PROPOSED
ADDITIONAL ASSESSMENT OR BASIS FOR ANY MATERIAL ASSESSMENT FOR ANY ADDITIONAL
TAXES (WHETHER OR NOT RESERVED AGAINST).


 


(III)                               GUARANTOR HAS PAID ALL CHARGES SHOWN TO BE
DUE AND PAYABLE ON SAID TAX RETURNS OR ON ANY ASSESSMENTS MADE AGAINST IT OR ANY
OF ITS PROPERTY, AND ALL OTHER CHARGES IMPOSED ON IT OR ANY OF ITS PROPERTIES BY
ANY GOVERNMENTAL AUTHORITY.


 


(H)                                 DEFAULT UNDER OTHER AGREEMENTS.  GUARANTOR
HAS NOT RECEIVED ANY WRITTEN NOTICE OF A DEFAULT WITH RESPECT TO ANY INDENTURE,
LOAN AGREEMENT, MORTGAGE, DEED OR OTHER SIMILAR AGREEMENT RELATING TO THE
BORROWING OF MONIES TO WHICH IT IS A PARTY, AND BY WHICH IT IS BOUND.

 

--------------------------------------------------------------------------------


 


(I)                                     INSURANCE.  GUARANTOR MAINTAINS WITH
FINANCIALLY SOUND AND REPUTABLE INSURERS, NOT RELATED TO OR AFFILIATED WITH
GUARANTOR, INSURANCE WITH RESPECT TO ITS PROPERTIES AND ASSETS AND AGAINST AT
LEAST SUCH LIABILITIES, CASUALTIES AND CONTINGENCIES AND IN AT LEAST SUCH TYPES
AND AMOUNTS AS IS CUSTOMARY IN THE CASE OF INDIVIDUALS HAVING SIMILAR PROPERTIES
AND ASSETS SIMILARLY SITUATED.


 


(J)                                     ADVERSE CONDITIONS.  NO CONDITION,
CIRCUMSTANCE, EVENT, AGREEMENT, DOCUMENT, INSTRUMENT, RESTRICTION, LITIGATION OR
PROCEEDING (OR TO GUARANTOR’S KNOWLEDGE, THREATENED LITIGATION OR PROCEEDING OR
BASIS THEREFOR) RELATING TO GUARANTOR EXISTS (I) WHICH ARE LIKELY TO RESULT IN A
MATERIAL ADVERSE EFFECT; (II) WHICH WOULD CONSTITUTE AN EVENT OF DEFAULT UNDER
THIS GUARANTY, THE COMPLETION GUARANTY, THE ENVIRONMENTAL INDEMNITY AGREEMENT OR
ANY OF THE LOAN DOCUMENTS; OR (III) WHICH WOULD CONSTITUTE SUCH AN EVENT OF
DEFAULT WITH THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH.


 


19.                                 ADDITIONAL COVENANTS OF GUARANTOR.

 


(A)                                  GUARANTOR SHALL DELIVER OR CAUSE TO BE
DELIVERED TO LENDER THOSE REPORTS AND FINANCIAL STATEMENTS SET FORTH BELOW.  ALL
SUCH FINANCIAL STATEMENTS SHALL BE INTERNALLY PREPARED AND SHALL FAIRLY AND
ACCURATELY PRESENT IN ALL MATERIAL RESPECTS THE ASSETS, LIABILITIES AND
FINANCIAL CONDITIONS OF GUARANTOR AND SUCH OTHER PERSONS, IF ANY, DESCRIBED
THEREIN AS OF AND FOR THE PERIODS ENDING OF SUCH DATES SET FORTH THEREIN.


 


(I)                                     A DISCLOSURE OF ANY JUDGMENTS AND
PENDING OR THREATENED MATERIAL LITIGATION AGAINST GUARANTOR, BORROWER OR THE
PROPERTY PROMPTLY UPON GUARANTOR’S AWARENESS OF SUCH LITIGATION;


 


(II)                                  ON OR BEFORE APRIL 30 OF EACH YEAR DURING
THE TERM OF THE LOAN, FEDERAL AND STATE INCOME TAX RETURNS OF GUARANTOR
CERTIFIED TO BE TRUE, COMPLETE AND CORRECT BY AN AUTHORIZED REPRESENTATIVE OF
GUARANTOR, AS APPROPRIATE; PROVIDED, THAT IF AN EXTENSION IS FILED BY GUARANTOR
WITH THE INTERNAL REVENUE SERVICE OR APPLICABLE STATE REVENUE DEPARTMENT, THEN
IF LENDER IS PROVIDED A TRUE, CORRECT AND COMPLETE COPY OF SUCH EXTENSION,
GUARANTOR MAY DELIVER SUCH INCOME TAX RETURNS TO LENDER SIMULTANEOUSLY UPON THE
FILING THEREOF;


 


(III)                               WITHIN NINETY (90) DAYS OF THE END OF EACH
FISCAL YEAR, COMPLETED, SIGNED AND DATED ANNUAL FINANCIAL STATEMENTS, INCLUDING
INCOME STATEMENTS AND BALANCE SHEETS, OF GUARANTOR, WITH SUCH VERIFICATIONS,
SUPPORTING DOCUMENTATION OR ADDITIONAL STATEMENTS AS LENDER MAY REASONABLY
REQUEST, CERTIFIED BY AN OFFICER OF GUARANTOR AS BEING TRUE, CORRECT AND
COMPLETE; AND


 


(IV)                              GUARANTOR SHALL PROVIDE, FROM TIME TO TIME
DURING THE TERM HEREOF, SUCH OTHER INFORMATION AND REPORTS, FINANCIAL AND
OTHERWISE, CONCERNING BORROWER, GUARANTOR AND THE PROPERTY AS LENDER MAY
REASONABLY REQUEST.

 

--------------------------------------------------------------------------------


 


(B)                                 UPON DEMAND BY LENDER, AT ANY TIME AND FROM
TIME TO TIME, WHETHER OR NOT AN EVENT OF DEFAULT HAS OCCURRED UNDER THE NOTE,
THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT, GUARANTOR SHALL EXECUTE A
REAFFIRMATION OF AND SHALL REMAKE THIS GUARANTY AS OF SUCH DATE.  FAILURE OF
GUARANTOR TO REAFFIRM AND REMAKE THIS GUARANTY AT ANY TIME, ON DEMAND, SHALL BE
AN EVENT OF DEFAULT HEREUNDER AND UNDER THE NOTE, THE LOAN AGREEMENT AND THE
OTHER LOAN DOCUMENTS, WITHOUT NOTICE OR OPPORTUNITY TO CURE.

 


20.                                 JURISDICTION AND VENUE.

 


(A)                                  TO THE MAXIMUM EXTENT PERMITTED BY LAW,
GUARANTOR AND LENDER EACH HEREBY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING
IN CONNECTION WITH THIS GUARANTY BE TRIED AND DETERMINED IN A FEDERAL COURT OR
STATE COURT LOCATED IN THE COMMONWEALTH OF VIRGINIA.


 


(B)                                 TO THE MAXIMUM EXTENT PERMITTED BY LAW,
GUARANTOR AND LENDER EACH HEREBY EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION; PROVIDED, HOWEVER,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT LENDER’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  GUARANTOR HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE FEDERAL AND STATE COURTS OF THE
COMMONWEALTH OF VIRGINIA FOR THE PURPOSE OF SUCH LITIGATION AS SET FORTH ABOVE
AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN
CONNECTION WITH SUCH LITIGATION.  GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE AT THE ADDRESS OF GUARANTOR STATED ABOVE OR ANY OTHER METHOD
PERMITTED BY LAW.  TO THE EXTENT THAT GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, GUARANTOR HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
GUARANTY.


 


21.                                 WAIVER OF JURY TRIAL.  TO THE MAXIMUM EXTENT
PERMITTED BY LAW, GUARANTOR AND LENDER EACH HEREBY KNOWINGLY VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY ACTION,
CAUSE OF ACTION, CLAIM, DEMAND OR PROCEEDING ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS GUARANTY, THE COMPLETION GUARANTY, THE ENVIRONMENTAL
INDEMNITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR IN ANY WAY CONNECTED WITH,
RELATED TO OR INCIDENTAL TO THE DEALINGS OF GUARANTOR AND LENDER WITH RESPECT TO
THIS GUARANTY, THE COMPLETION GUARANTY, THE ENVIRONMENTAL

 

--------------------------------------------------------------------------------


 

INDEMNITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
HERETO, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL
OR WRITTEN) OR ACTIONS OF EITHER PARTY IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE.  TO THE
MAXIMUM EXTENT PERMITTED BY LAW, GUARANTOR AND LENDER HEREBY AGREE THAT ANY SUCH
ACTION, CAUSE OF ACTION, CLAIM, DEMAND OR PROCEEDING SHALL BE DECIDED BY A COURT
TRIAL WITHOUT A JURY AND THAT GUARANTOR OR LENDER MAY FILE AN EXECUTED COPY OF
THIS GUARANTY WITH ANY COURT OR OTHER TRIBUNAL AS WRITTEN EVIDENCE OF THE
CONSENT OF GUARANTOR AND LENDER TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.  NO
PARTY SHALL SEEK TO CONSOLIDATE, BY COUNTER CLAIM OR OTHERWISE, ANY ACTION IN
WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED.

 

 

[THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

 

GUARANTOR:

 

COMSTOCK HOMEBUILDING COMPANIES, INC.,

a Delaware corporation

 

By:

/s/ Christopher Clemente

 

Name: Christopher Clemente

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------